DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6, line 4 recites the limitation “opposite other side of the bogie element”. Opposite and other are essentially synonymous in this context, and the use of them consecutively makes the limitation in the claim less clear.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 21 recites the limitation “a joint” which should be changed to “the joint” to reflect the antecedent basis from claim 1, line 15.

Claim 4, line 3 recites the limitation “said first respectively second lever arm”. It is unclear what the term ‘first’ means in this limitation, rendering the claim indefinite.
Claim 7, line 1 states “the vehicle part according to claim 2”. However, all limitations in claim 7 reflect the antecedent basis of claim 3. Either claim 7 should be amended to depend on claim 3 instead of claim 2, or the antecedent basis of all limitations in claim 7 should be changed to reflect dependence on claim 2.
Claim 7, line 3 recites the limitation “in bogie beam”. This limitation is unclear, as it does not provide an article “the” or “a” to reflect antecedent basis for the limitation, rendering the claim indefinite.
Claim 9, line 2 recites the limitation “one respectively the second lever arm”. This limitation is improperly translated and it is unclear what is being claimed, rendering the claim indefinite.
Claim 10, line 3 recites the limitation “a spring leg” which should be changed to “the spring leg” to reflect the antecedent basis from claim 1, line 18.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
s 2-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 recites A load-carrying vehicle part, comprising - a first wheel pair and a second wheel pair, wherein the wheels in each pair are located in sequence and suspended in a respective bogie element on each side of a longitudinal frame member, which extends along a centre line between said first and second wheel pairs, - a suspension, which is arranged between each bogie element and the frame member on each side of the vehicle part to enable manipulation of the frame member state relative to the respective wheel pairs or to carry the frame member between them in a springing manner, wherein each suspension comprises - a first rocker arm and a second rocker arm, wherein the first rocker arm is located in front of the second rocker arm viewed in the vehicle part's normal forward direction of driving, - each rocker arm with its one end is pivotably fastened in a joint in the frame member and with its other end pivotably fastened in a joint in the bogie element, - a first spring leg and a second spring leg, wherein each spring leg with its one end is articulately fastened in the frame member and with its other end is articulately fastened in a rocker arm, and - a motion conversion arrangement capable of converting a rotary motion in a joint for one of the rocker arms to a forward and backward translation motion to accommodate changes in distance between the rocker arms' joints.
.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach load-carrying vehicle parts of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614